 1                                 UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4   UNITED STATES OF AMERICA,                            Case No. 2:18-CR-00363-JAD-EJY
 5                 Plaintiff,
                                                         ORDER ON SEALED EX PARTE
 6          v.                                            MOTION TO WITHDRAW AS
 7                                                               COUNSEL
     JEREMI FAJARDO,
 8                 Defendant.
 9

10          This matter is before the Court on Kathryn Newman’s Sealed Ex Parte Motion to Withdraw
11   as Counsel (ECF No. 33) filed on August 9, 2019. Upon review and consideration and with good
12   cause appearing, the Court will grant Ms. Newman’s request to withdraw as counsel.
13          IT IS HEREBY ORDERED that Kathryn Newman’s Sealed Ex Parte Motion to Withdraw
14   as Counsel (ECF No. 33) is GRANTED.
15          IT IS FURTHER ORDERED that this matter is referred to the Criminal Justice Act Panel
16   for appointment of counsel.
17          IT IS FURTHER ORDERED that counsel shall appear at a hearing before the Court on
18   Thursday, August 22, 2019 at 9:30 a.m. in LV Courtroom 3B.
19          DATED THIS 19th day of August, 2019.
20

21

22
                                                ELAYNA J. YOUCHAH
23                                              UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                   1
